DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissenrieder et al (U.S.Pat. 7,460,206 B2).
As to claim 1, Weissenrieder discloses a method comprising all features of the instant claim such as: placing a substrate (10) on a wafer stage (15) of an immersion exposure tool (see figure 1; 2); corresponding to an area in an opening of an immersion hood between a bottom lens of the immersion exposure tool and the substrate (see figure 1).  It is noted that “an area in an opening” of the immersion hood is a gap/space between the bottom lens of the immersion exposure tool and the substrate and it must be present in any immersion lithographic devices so that they can function as intended (emphasis added);  providing a processing fluid (20) to processing area of the immersion exposure tool; exposing one or more field of the substrate to radiation through a bottom lens (26; 91) of the immersion exposure tool and through the processing fluid to transfer a pattern to the one or more fields and using a hydrophobic coating (30; 101; 121) on the bottom lens and between the bottom lens and the processing fluid to reduce temperature variation of the bottom lens during exposure of the one or more fields to the radiation (see col.2, lines 25-31). \    
As to claim 2, wherein the bottom lens has a straight portion configured to be orientated toward a project lens of the immersion tool; and a tapered portion configured to be oriented toward a wafer stage associated with immersion tool (see figures 2-3). 
[AltContent: arrow]tapped portion
[AltContent: arrow]
    PNG
    media_image1.png
    204
    415
    media_image1.png
    Greyscale
		straight portion
As to claims 3 and 7, wherein the hydrophobic coating is included on a sidewall of the tapered portion and not on a bottom surface of the tapered portion, and on a sidewall of the straight portion (see figure 2). 
As to claim 4, it is apparent that exposing the one or more fields of the substrate to radiation through the bottom lens of the immersion exposure tool to transfer a second pattern to the one or more fields, wherein the hydrophobic coating on the bottom lens of the immersion exposure tool reduces overlay variation between transfer of the pattern to the one or more fields and transfer of the second pattern to the one or more fields (see col.2, lines 25-35).
As to claims 5 and 10, wherein the hydrophobic coating has at least one of a silicon nitride (SixNy) coating (see col.5, lines 13-18).
As to claim 6, a thickness of the hydrophobic coating is greater than approximately 10 angstroms (see col. 5, lines 50-53). 
As to claims 8 and 15, Weissenrieder (figure 5) discloses a hydrophobic coating (121) on a sidewall of the bottom lens (111).
As to claims 9, wherein the hydrophobic coating (121) is configured to provide thermal stabilization of the bottom lens.
As to claims 11 and 13-14, wherein the bottom lens is configured to protect the project lens from contaminants in a processing fluid that is to be used in the immersion exposure tool (see col.2, lines 49-51).
As to claim 12, wherein the immersion hood is configured to supply the processing fluid to a processing area between the wafer and the bottom lens and remove the processing fluid from the processing area (see figure 14). 
As to claim 16, forming the hydrophobic coating on at least a portion of the bottom lens has a range of approximately 0.01 mm to approximately 1mm of a height of the bottom lens (see col.6, lines 1-3). 
With respect to claim 17, wherein forming the hydrophobic coating on the one or more sidewalls of the bottom lens has: forming the hydrophobic coating on a plurality of sidewalls of the bottom lens while refraining from forming the hydrophobic coating on a bottom surface of the bottom lens to permit radiation of the immersion exposure tool to pass through the bottom surface of the bottom lens so that desired patterns are formed onto the substrate, as intended. 
As to claim 19, forming the hydrophobic coating using a sputter deposition technique (see col.5, lines 35-57). 
As to claim 20, forming the hydrophobic coating using a chemical vapor deposition technique (see col.5, lines 35-57). 
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al (U.S.Pat. 9,046,796 B2).
[AltContent: arrow]                                                                            
    PNG
    media_image2.png
    414
    520
    media_image2.png
    Greyscale
an area in an opening 
[AltContent: arrow][AltContent: arrow]                                       
    PNG
    media_image3.png
    187
    314
    media_image3.png
    Greyscale

straight portion	tapered portion
           As to claim 1, Shirai discloses a method comprising all features of the instant claim such as: placing a substrate (W) on a wafer stage (9-10) of an immersion exposure tool (see figure 1); corresponding to an area in an opening of an immersion hood between a bottom lens (4) of the immersion exposure tool and the substrate (W); providing a processing fluid (LQ) to processing area of the immersion exposure tool; exposing one or more field of the substrate to radiation through a bottom lens of the immersion exposure tool and through the processing fluid to transfer a pattern to the one or more fields and using a hydrophobic coating (F1) on the bottom lens and between the bottom lens and the processing fluid to reduce temperature variation of the bottom lens during exposure of the one or more fields to the radiation.
          As to claim 2, wherein the bottom lens has a straight portion configured to be orientated toward a project lens of the immersion tool; and a tapered portion configured to be oriented toward a wafer stage associated with immersion tool (see figure 6).
As to claims 3 and 7, wherein the hydrophobic coating is included on a sidewall of the tapered portion and not on a bottom surface of the tapered portion, and on a sidewall of the straight portion (see figure 2). 
As to claim 4, it is disclosed that exposing the one or more fields of the substrate to radiation through the bottom lens of the immersion exposure tool to transfer a second pattern to the one or more fields, wherein the hydrophobic coating on the bottom lens of the immersion exposure tool reduces overlay variation between transfer of the pattern to the one or more fields and transfer of the second pattern to the one or more fields (see col.3, lines 22-33).
As to claims 5 and 10, wherein the hydrophobic coating has at least one of a silicon oxide   coating (see col.3, lines 34-40).
As to claim 6, a thickness of the hydrophobic coating is greater than approximately 10 angstroms (see col. 65, lines 25-29). 
As to claims 8 and 15, Shirai discloses a hydrophobic coating (F4-F6) on a sidewall of the bottom lens (4).
As to claims 9, wherein the hydrophobic coating (F) is configured to provide thermal stabilization of the bottom lens.
As to claims 11 and 13-14, wherein the bottom lens is configured to protect the project lens from contaminants in a processing fluid that is to be used in the immersion exposure tool (see col.5, lines 10-20).
As to claim 12, wherein the immersion hood (5; 6)  is configured to supply the processing fluid to a processing area between the wafer and the bottom lens and remove the processing fluid from the processing area (see figure 31). 
As to claim 16, forming the hydrophobic coating on at least a portion of the bottom lens has a range of approximately 0.01 mm to approximately 1mm of a height of the bottom lens (see col.65, lines 25-29). 
With respect to claim 17, wherein forming the hydrophobic coating on one or more sidewalls of the bottom lens has: forming the hydrophobic coating on a plurality of sidewalls of the bottom lens while refraining from forming the hydrophobic coating on a bottom surface of the bottom lens to permit radiation of the immersion exposure tool to pass through the bottom surface of the bottom lens so that desired patterns are formed onto the substrate, as intended. 
As to claim 19, forming the hydrophobic coating using a sputter deposition technique (see col.4, lines 1-12). 
As to claim 20, forming the hydrophobic coating using a chemical vapor deposition technique (see col.4, lines 1-12). 
Claims 8-9, 11-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weippert (U.S.Pat. 9,158,207). 

[AltContent: arrow]
    PNG
    media_image4.png
    235
    486
    media_image4.png
    Greyscale
                                                          “an area in an opening of the immersion hood”
With respect to claims 8 and 15, Weippert (figure 3) discloses an immersion exposure tool and a corresponding method comprising all feature of the instant claims such as: an immersion hood (45) having an opening that around the bottom lens (33a) and that is between the bottom lens and a substrate (19); a projection lens (11); a bottom lens (33) adjacent to the projection lens; an immersion hood (45) around the bottom lens and a hydrophobic coating (49) on a sidewall of the bottom lens.
As to claim 9, the hydrophobic coating (4149) is configured to provide thermal stabilization of the bottom lens (33).
As to claim 11, wherein the bottom lens is configured to protect the project lens from contaminants in processing fluid that is to be used in the immersion exposure tool.
As to claim 12, wherein the immersion hood (see figure 3) is configured to supply the processing fluid to a processing area between the wafer and the bottom lens and remove the processing fluid from the processing area.
As to claim 13, wherein the hydrophobic coating (41; 49) is configured to prevent a processing fluid that is to be used in the immersion exposure tool from directly contacting the sidewall of the bottom lens (see col.11, lines 1-5).
As to claim 14, wherein the hydrophobic (41; 49) coating is configured to resist thermal transfer between a processing fluid (31) that is to be used in the immersion exposure tool and the sidewall of the bottom lens. 
As to claims 19-20, wherein forming the hydrophobic coating on the one or more sidewalls of the bottom lens has forming the hydrophobic coating using a sputter deposition technique or using a chemical vapor deposition technique (see col.9, lines 12-22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Shirai et al (U.S.Pat. 9,046,796 B2).
           With respect to claim 18, Shirai discloses an immersion exposure method comprising substantially all of the limitations of the instant claim as discussed above. Shirai does not specifically disclose that “a width of the bottom surface of the bottom lens is in a range of approximately 0.01 millimeter to approximately 33 millimeters”, as recited in the claim.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the width of the bottom surface of the bottom lens in the range of approximately 0.01 millimeter to approximately 33 millimeters for the purpose of improving the throughput of immersion method since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 1-7 are rejected under 35 U.S.C 103 as being unpatentable over Weippert (U.S.Pat. 9,158,207) in view of Loopstra (US 8, 208, 124).
            With respect to claims 1-4 and 7, Weippert discloses an immersion method comprising substantially all of the limitations of the instant claims as discussed.  Weippert does not expressly disclose “using a hydrophobic coating on the bottom lens (33) and between the bottom lens (33) and the processing fluid (31) as recited in the instant claims.  This feature is well known per se.  For example, Loopstra discloses an immersion liquid having a hydrophobic coating (40) on a bottom lens (27) of a projection elements (PL). In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to apply the hydrophobic coating (49) of Weippert onto the bottom lens (33) as suggested by Loopstra for the purpose of improving the service life of the immersion exposure apparatus as intended by Weippert.
          With respect to claim 5, Weippert as modified by Loopstra, lacks to show the specified materials of the hydrophobic coating, as recited.  However, Weippert clearly suggests that the hydrophobic layer can be chromium diocese, silanes siloxanes, DLC, fluorides, hydrophobic varnishes or other polymers (see col.8, lines 57-60).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to select a zin oxide or a fluorine-doped silica, a nitrogen oxide or a silicon nitride etc.… as the material of the hydrophobic layer of Weippert since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
         As to claim 6, Weippert as modified by Loopstra, lacks to show a thickness of the hydrophobic coating is equal to or greater than approximately 10 angstroms.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the hydrophobic coating of Weippert equal to or greater than approximately 10 angstroms for the purpose of improving the throughput of immersion method since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weippert (U.S.Pat. 9, 158,207).
          As to claim 10, Weippert lacks to show the specified materials of the hydrophobic coating, as recited.  However, Weippert clearly suggests that the hydrophobic layer can be chromium dioxide, silanes siloxanes, DLC, fluorides, hydrophobic varnishes or other polymers (see col.8, lines 57-60).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to select a fluorocarbon or a hydrocarbon or a silicon oxide or a hydrosilicon etc.… as the material of the hydrophobic layer of Weippert since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
As to claim 16, Weippert does not expressly disclose forming the hydrophobic coating (49) on at least a portion of the bottom lens having a range of approximately 0.01 mmm to approximately 1mm of a height of the bottom lens, as recited.  This feature is not an inventive step and it would have been obvious to a skilled artisan to employ the hydrophobic coating (49) as taught by Weippert on a least a portion of the bottom lens (33) with a range of approximately 0.01 to approximately 11mm for the purpose of protecting the bottom lens since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
           As to claim 18, Weippert does not specifically disclose that “a width of the bottom surface of the bottom lens is in a range of approximately 0.01 millimeter to approximately 33 millimeters”, as recited in the claim.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the width of the bottom surface of the bottom lens in the range of approximately 0.01 millimeter to approximately 33 millimeters for the purpose of improving the throughput of immersion method since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Response to Amendment/Arguments
Applicants’ amendment filed June 22, 2022 has been entered.  Claims 1-2, 8 and 15 have been amended.  Applicants’ arguments in conjunction with the Amendment have been carefully reviewed but they are not found persuasive. 	The applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).  With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be warranted.

As agreed during the Interview conducted on April 27, 2022, the Examiner called Applicant’s Attorney, George Howarah and left a message to inform him that the current Application is not under condition for Allowance and suggest if the Applicants would further amend the claims to clarify features of the subject invention.  But the Examiner did not receive any respond from the Applicant’s representative.
In response to the previous rejections, Applicants added the limitation of “an immersion hood having an opening that is around the bottom lens and that is between the bottom lens and the substrate”.  Then, Applicants argued that the applied references in the previous Office Action do not anticipated that features of independent claims.  The Examiner respectfully disagree with the Applicants. One having ordinary skill in the art would easily understand that “an area in an opening of an immersion hood, between the bottom lens of the immersion exposure tool” is an inherent feature of any immersion lithographic devices and it must be present to contain the immersion liquid/fluid between the bottom lens and the substrate so that the immersion lithographic can function as intended.  As demonstrated above, all applied references have this feature.  It is noted that the Applicants do not separately argue the patentability of the dependent claims.  Therefore, the dependent claims stand or fall with independent claims, the claims which they depend.
For the above reasons, the rejection are sustained as set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/25/22



/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882